DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
DE 202012008347 (DB Bahnbaugruppe GMBH et al.) was considered most pertinent to applicant's disclosure.  
DE 202012008347 discloses a machine capable of operating a valve comprising: a base (lower wall in fig. 1) defining a central axis (horizontal in fig. 1) extending from a first end thereof to a second end thereof; a housing (wall structure in fig. 1) on the base; a motor (11) within a first cavity (10) in the housing, the motor having a motor shaft extending perpendicular to the central axis and being longitudinally aligned with the central axis; a planetary gearbox (between 11 and 21) within a second cavity (below 10) in the housing, the planetary gearbox including a plurality of planetary gears and a planetary gear spindle, the planetary gear spindle extending perpendicular to the central axis and being longitudinally aligned with the central axis; and an output socket (22) connected to the planetary gearbox and extending through the base, wherein a key that is used to exercise a valve can be connected to the output socket.  However, DE 202012008347 does not disclose a motor gear within a third cavity in the housing, 
None of the prior art disclose or render obvious the combination of a motor gear within a third cavity in the housing, wherein the motor shaft extends into the third cavity and the motor gear is mounted on the motor shaft and is configured for rotation with the motor shaft; a planetary input gear within the third cavity, wherein the planetary gear spindle extends into the third cavity and the planetary input gear is mounted on the planetary gear spindle and is configured for rotation with the planetary gear spindle; an idler gear mounted within the third cavity between the motor gear and the planetary input gear, the idler gear engaged with the motor gear and with the planetary input gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. US 4994001 discloses a planetary gear drive for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.